DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (U.S. Publication No. 2021/0232592 A1, hereinafter referred to as “Liao”).
Regarding claim 1, Liao discloses a computer-implemented method, comprising: (method)(e.g., abstract) 
receiving streaming data from a real-time data source and batch data from a batch data source, (streaming data is received from a real-time data source and batch data is received from a batch data source)(e.g., abstract, figure 6 and paragraphs [0005], [0109] and [0121])  wherein the batch data is structured as at least one row and at least one column; (batch data is structured as at least one row and at least one column)(e.g., paragraphs [0005], [0079], [0093] and [0146])
converting the streaming data into a format comprising at least one row and at least one column; (streaming data is converted into rows and columns)(e.g., paragraphs [0005], [0051] and [0064])
storing the batch data and the converted streaming data in a database; (batch data and converted streaming data is stored in a database)(e.g., abstract and paragraphs [0132] and [0142])
identifying, based on user input, a key column of the batch data, wherein the key column comprises a column of the batch data; (a key column of the batch data is identified that includes a column of the batch data)(e.g., paragraphs [0004], [0074], [0075] and [0081])
identifying, based on user input, a key column in the converted streaming data; (key column is identified in the converted streaming data)(e.g., paragraphs [0004], [0074], [0075], [0081], [0094] and [0096])
performing a relational join, based on the key column of the batch data and the key column of the real-time data, of one or more rows of the batch data against one or more rows of the converted streaming data; and (relational join is performed based on the key column of the batch data and the key column of real-time data.)(e.g., paragraphs [0074], [0075], [0081], [0094], [0096] and [0105])
outputting results of the relational join as a namespace. (enhanced data set is output as a logical view)(e.g., paragraphs [0053] and [0085]-[0087]).

Regarding claim 2, Liao discloses the computer-implemented method of claim 1. Liao further discloses further comprising: receiving on-demand data from an on-demand data source; and (updates to the non-streaming representations of the data stream can be done on-demand – integrated data set can be held out by the system. Data is received from APIs)(e.g., paragraphs [0006], [0107], [0108] and [0124])
modifying the converted streaming data based on the on-demand data, wherein storing the converted streaming data in the database comprises storing the modified converted streaming data in the database. (converted streaming data is modified based on the on-demand data. Modified converted streaming data is stored into the database.)(e.g., paragraphs [0051], [0060] and [0064]).

Regarding claim 3, Liao discloses the computer-implemented method of claim 2. Liao further discloses wherein the on-demand data comprises application programming interface (API) data from an API data source. (on-demand data includes API data from an API data source)(e.g., paragraphs [0060], [0064]-[0066], [0107], [0108] and [0124]).

Regarding claim 4, Liao discloses the computer-implemented method of claim 1. Liao further discloses further comprising: determining metadata for the real-time data source, wherein converting the streaming data into the format comprising at least one row and at least one column is based on the metadata. (metadata is determined for the real-time data source – converting the streaming data into the format includes properties and attributes in order to convert the data. Feature data is also received that determines the manner in which data is converted.)(e.g., paragraphs [0051], [0060], [0064], [0081], [0104] and [0105]). 

Regarding claim 5, Liao discloses the computer-implemented method of claim 1. Liao further discloses wherein: receiving the batch data from the batch data source is based on a user input selection of the batch data source; and (user selects the batch data from the batch data source)(e.g., abstract, figure 1 and paragraphs [0059], [0060], [0062] and [0109])
receiving the streaming data from the real-time data source is based on a user input selection of the real-time data source. (user selects the streaming data from the real-time data source)(e.g., abstract, figure 1 and paragraphs [0059], [0060] and [0062]).

Regarding claim 6, Liao discloses the computer-implemented method of claim 1. Liao further discloses further comprising: determining a cadence of the real-time data source, wherein the cadence indicates a frequency at which the real-time data source is updated; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115])
based on the cadence: receiving additional streaming data from the real-time data source; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115])
updating the namespace based on the received additional streaming data. (enhanced data set is updated based on the received additional streaming data)(e.g., paragraph [0066]).

Regarding claim 7, Liao discloses the computer-implemented method of claim 1. Liao further discloses further comprising: causing output, for display, of preview data from the real-time data source, wherein the preview data comprises one or more of: at least one column name of at least one column of the real-time data source; or at least one attribute of at least one column of the real-time data source. (preview data is outputted from the real-time data source and it includes column data information)(e.g., paragraphs [0033], [0097] and [0100]).

Regarding claim 8, Liao discloses a computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: (e.g., abstract, figure 1, paragraphs [0051] and [0158]) 
receive indications of a plurality of real-time data sources; (indications of a plurality of real-time data sources are received)(e.g., figure 1 and paragraphs [0053] and [0060])
select, based on a first user input, first real-time data of a first real-time data source of the plurality of real-time sources, wherein the first real-time data comprises streaming data and the first real-time data source comprises a streaming data source; (streaming data is received from a real-time data source and is selected based on user input)(e.g., abstract, figure 6 and paragraphs [0005], [0062], [0063], [0109] and [0121])  
select, based on a second user input, second real-time data from a second real-time data source of the plurality of real-time data sources; (second real-time data from a second real-time data source is selected by a second user input – multiple streaming sources a user can select.)(e.g., paragraphs [0005], [0060]-[0064])
convert the first real-time data into a format comprising at least one row and at least one column; (streaming data is converted into rows and columns)(e.g., paragraphs [0005], [0051] and [0064])
store the converted first real-time data in a first database table; (converted streaming data is stored in a database)(e.g., abstract and paragraphs [0132] and [0142])
convert the second real-time data into a format comprising at least one row and at least one column; (streaming data is converted into rows and columns)(e.g., paragraphs [0005], [0051] and [0064])
store the second converted real-time data in a second database table; (converted streaming data is stored in a database)(e.g., abstract and paragraphs [0132] and [0142])
receive a first user input selection of a first key column, wherein the first key column comprises a column of the first database table; (user selects key column of a database table)(e.g., paragraphs [0004], [0074], [0075] and [0081])
receive a second user input selection of a second key column, wherein the second key column comprises a column of the second database table; (user selects key column of a database table)(e.g., paragraphs [0004], [0074], [0075] and [0081])
perform a relational join, based on the first key column and the second key column, of one or more rows of the first table against one or more rows of the second table; and (relational join is performed based on the key column of the streaming data sets)(e.g., paragraphs [0074], [0075], [0081], [0094], [0096] and [0105])
output, for display, results of the relational join as a namespace. (enhanced data set is output as a logical view)(e.g., paragraphs [0053] and [0085]-[0087]).

Regarding claim 9, Liao discloses the computing device of claim 8. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: receive on-demand data from an on-demand data source; and (updates to the non-streaming representations of the data stream can be done on-demand – integrated data set can be held out by the system. Data is received from APIs)(e.g., paragraphs [0006], [0107], [0108] and [0124])
modify the converted first real-time data based on the on-demand data, wherein storing the converted first real-time data comprises storing the modified first real-time data in the first database table. (converted streaming data is modified based on the on-demand data. Modified converted streaming data is stored into the database.)(e.g., paragraphs [0051], [0060] and [0064]).

Regarding claim 10, Liao discloses the computing device of claim 8. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: output, for display, preview data from the first real-time data source, wherein the preview data comprises at least one column name that corresponds to at least one column of the first real-time data source. (preview data is outputted from the real-time data source and it includes column data information)(e.g., paragraphs [0033], [0097] and [0100]).

Regarding claim 11, Liao discloses the computing device of claim 8. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: determine first metadata for the first real-time data source and second metadata for the second real-time data source, wherein: converting the first real-time data is based on the first metadata; and converting the second real-time data is based on the second metadata. (metadata is determined for each of the data sources - converting the streaming data into the format includes properties and attributes in order to convert the data. Feature data is also received that determines the manner in which data is converted.)(e.g., paragraphs [0051], [0060], [0064], [0081], [0104] and [0105]).

Regarding claim 12, Liao discloses the computing device of claim 11. Liao further discloses wherein the first metadata comprises one or more of: connection information for the first real-time data source; a cadence of the first real-time data source; or attributes of the first real-time data; and wherein the second metadata comprises: connection information for the second real-time data source; a cadence of the second real-time data source; or attributes of the second real-time data. (metadata or features include frequency of updates or the attributes of the real-time data)(e.g., paragraphs [0060], [0062], [0079] and [0105]).

Regarding claim 13, Liao discloses the computing device of claim 8. Liao further discloses wherein the relational join comprises at least one of: a left join; an inner join; or a left exception join. (various join operations include inner join, left join, or right join)(e.g., paragraph [0096]).

Regarding claim 14, Liao discloses the computing device of claim 8. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: determine a cadence for the second real-time data source wherein the cadence indicates a frequency at which the second real-time data source is updated; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115]) 
based on the cadence: receive additional real-time data from the second real-time data source; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115])
update the dataset based on the additional real-time data received from the second real-time data source. (enhanced data set is updated based on the received additional streaming data)(e.g., paragraph [0066]).

Regarding claim 15, Liao discloses a non-transitory computer-readable medium comprising instructions, that when executed by one or more processors, cause a computing device to: (e.g., paragraph [0158])
receive a corresponding user selection for each of: 
a batch data source from a plurality of batch data sources; (user selects the batch data from the batch data source)(e.g., abstract, figure 1 and paragraphs [0059], [0060], [0062] and [0109])
at least one column from the batch data source; (user selects at least one column)(e.g., paragraphs [0004], [0074], [0075] and [0081])
a first key column of the batch data source; (a key column of the batch data is identified that includes a column of the batch data)(e.g., paragraphs [0004], [0074], [0075], [0081] and [0091])
a real-time data source from a plurality of real-time data sources; (user selects the streaming data from the real-time data source)(e.g., abstract, figure 1 and paragraphs [0059], [0060] and [0062])
a second key column of the real-time data source; and (a key column of the batch data is identified that includes a column of the batch data)(e.g., paragraphs [0004], [0074], [0075], [0081] and [0091])
at least one column from the real-time data source; (user selects at least one column)(e.g., paragraphs [0004], [0074], [0075] and [0081])
receive batch data from the batch data source; (batch data is received from a batch data source)(e.g., abstract, figure 6 and paragraphs [0005], [0109] and [0121])  
receive a snapshot of real-time data from the real-time data source, wherein the snapshot of real-time data comprises the selected at least one column from the real-time data source; (batch data is received from a batch data source)(e.g., abstract, figure 6 and paragraphs [0005], [0109], [0121] and [0124])  
convert the snapshot of real-time data into a format comprising at least one column and at least one row, (streaming data is converted into rows and columns)(e.g., paragraphs [0005], [0051] and [0064])
store the at least one column of the batch data in a first database table; (batch data is stored in a database)(e.g., abstract and paragraphs [0132] and [0142])
store the converted snapshot of real-time data in a second database table; (converted streaming data is stored in a database)(e.g., abstract and paragraphs [0132] and [0142])
receive, based on a user input, an indication of a type of relational join to perform on the first database table and the second database table; (user selects indication of a type of join to perform on the databases)(e.g., paragraphs [0096] and [0142])
perform the indicated type of relational join, based on the first key column and the second key column, on the first database table and the second database table; and (join that is indicated is performed)(e.g., paragraphs [0096] and [0142])
output results of the relational join as a namespace. (enhanced data set is output as a logical view)(e.g., paragraphs [0053] and [0085]-[0087]).

Regarding claim 16, Liao discloses the non-transitory computer-readable medium of claim 15. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: determine a cadence for the real-time data source wherein the cadence indicates a frequency at which the real-time data source is updated; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115])
based on the cadence: receive additional real-time data from the real-time data source; and (frequency (cadence) at which the real-time data source is updated is determined)(e.g., paragraph [0062], [0066] and [0115])
update the namespace based on the additional real-time data received from the real- time data source. (enhanced data set is updated based on the received additional streaming data)(e.g., paragraph [0066]).


Regarding claim 17, Liao discloses the non-transitory computer-readable medium of claim 15. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: determine metadata for the batch data source; wherein storing the at least one column of the batch data in the first database table is based on the metadata. (metadata is determined for the batch data source –data is stored based on metadata or features and characteristics.)(e.g., paragraphs [0051], [0060], [0064], [0081], [0104] and [0105]).

Regarding claim 18, Liao discloses the non-transitory computer-readable medium of claim 15. Liao further discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: receive application programming interface (API) data from an API gateway; and (on-demand data includes API data from multiple API data sources)(e.g., paragraphs [0060], [0064]-[0066], [0107], [0108] and [0124])
modify the received batch data based on the API data, wherein storing the at least one column of the batch data in the first database table comprises storing modified batch data in the first database table. (data is modified based on API data that is received – data is stored in the modified format including columns)(e.g., paragraphs [0068] and [0149]).

Regarding claim 19, Liao discloses the non-transitory computer-readable medium of claim 15. Liao further discloses wherein the relational join comprises one or more of: a left join; an inner join; or a left exception join. (left join or inner join)(e.g., paragraph [0096]).

Regarding claim 20, Liao discloses the non-transitory computer-readable medium of claim 15. Liao further discloses wherein the received batch data comprises one of: 
database data, and (e.g., paragraphs [0109], [0135] and [0142]) wherein the batch data source comprises a database; (batch data source includes a database)(e.g., figure 1 and paragraphs [0135] and [0142]) 
object data, and wherein the batch data source comprises an object data source; 
block data, and wherein the batch data source comprises a block data source; or 
file data, and wherein the batch data source comprises a file storage data source. (claim states “comprises one of” and “or.” First element is considered to be disclosed in Liao.).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165